ELECTRONIC RECORD




COA #      11-13-00284-CR                        OFFENSE:        OTHER CRIMINAL


           Marc Shawn Walden
STYLE:     V. The State of Texas                 COUNTY:         Brown

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    35th District Court


DATE: 6/18/15                    Publish: NO     TC CASE #:      CR21838




                        IN THE COURT OF CRIMINAL APPEALS



         Marc Shawn Walden v.
style:   The State of Texas
           PfcO SFL                   Petition
                                                      CCA#:      PD-0868-15
                                                      CCA Disposition:
                                                                                   ; uA'ts
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    /glnls-Olf                                   SIGNED:                          PC:

JUDGE:    10a   C4*luji^~-                            PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD